             Case 3:18-cv-04954-CRB Document 211-1 Filed 03/29/21 Page 1 of 4




 1   GIRARD SHARP LLP
     Daniel C. Girard (State Bar No. 114826)
 2   dgirard@girardsharp.com
     Jordan Elias (State Bar No. 228731)
 3
     jelias@girardsharp.com
 4   601 California Street, Suite 1400
     San Francisco, California 94108
 5   Tel: 415-981-4800
     Fax: 415-981-4846
 6
 7   [Additional counsel appear on signature page]

 8   Attorneys for Plaintiff Elizabeth A. Bally
 9
                                    UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11                                     SAN FRANCISCO DIVISION

12
     ELIZABETH A. BALLY, Individually and On         )   Case No.: 3:18-cv-04954-CRB
13   Behalf Of All Others Similarly Situated,        )
                                                         Assigned to the Hon. Charles R. Breyer
14                                                   )
                    Plaintiff,                       )
15                                                   )   DECLARATION OF JOSEPH M.
            vs.                                      )
16                                                       FEIERABEND IN SUPPORT OF
                                                     )   PLAINTIFF’S ADMINISTRATIVE MOTION
     STATE FARM LIFE INSURANCE                       )
17   COMPANY,                                            TO FILE UNDER SEAL
                                                     )
18                                                   )
                    Defendant.
                                                     )
19
                                                     )
20
21
22
23
24
25
26
27
28
                                                 1
                      DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 211-1 Filed 03/29/21 Page 2 of 4




 1          I, Joseph M. Feierabend, declare as follows:
 2          1.      I am an attorney at law admitted pro hac vice to practice in the State of California,
 3   representing Plaintiff Elizabeth A. Bally in the above-captioned case. I submit this declaration in
 4   accordance with the Civil Local Rule 79-5(d)(1)(A) in support of Plaintiff’s Administrative Motion to
 5   File Under Seal Portions of Plaintiff’s Memorandum of Points and Authorities in Opposition to State
 6   Farm’s Motion to Exclude Declaration and Testimony of Scott J. Witt and Exhibits Thereto.
 7          2.      On January 31, 2019, the Court entered the Parties’ Stipulated Protective Order, under
 8   which a party may designate information or items that it produces in disclosures or in responses to
 9   discovery as “CONFIDENTIAL.” Dkt. 54, ¶ 5.2. Paragraph 11.3 of the Stipulated Protective Order
10   prohibits a party from filing in the public record any Protected Material without written permission
11   from the Designating Party or a court order secured after appropriate notice to all interested persons.
12   Similarly, a Protective Order was entered in the case captioned Vogt v. State Farm Life Insurance
13   Company, Case No. 2:16-CV-04170-NKL (Dkt. 37).
14          3.      Defendant State Farm has designated materials as “CONFIDENTIAL” under the
15   Stipulated Protective Order in this case and the Protective Order in Vogt.
16          4.      Plaintiff’s Memorandum of Points and Authorities in Opposition to State Farm’s Motion
17   to Exclude Declaration and Testimony of Scott J. Witt references certain information and testimony
18   that was designated by State Farm as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” under the
19   Stipulated Protective Order in this case and under the Protective Order in Vogt. Plaintiff’s unredacted
20   Memorandum to be sealed is attached hereto. Likewise, Plaintiff’s publicly-filed, redacted
21   Memorandum is attached hereto.
22          5.      Exhibit 2 to Plaintiff’s Memorandum is a 2014 Email from Rusty Hendren, which has
23   been designated by State Farm as “CONFIDENTIAL” under the Stipulated Protective Order in this
24   case and under the Protective Order in Vogt. An unsealed version of Exhibit 2 is attached hereto as
25   Exhibit 2.
26          6.      Exhibit 3 to Plaintiff’s Memorandum is a 2001 Memorandum from Shane Jent, which
27   has been designated by State Farm as “CONFIDENTIAL” under the Stipulated Protective Order in this
28   case. An unsealed version of Exhibit 3 is attached hereto as Exhibit 3.
                                                 2
                      DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 211-1 Filed 03/29/21 Page 3 of 4




 1          I declare under penalty of perjury under the laws of the United States of America that the
 2   foregoing is true and correct. Executed this 29th day of March, 2021 at Kansas City, Missouri.
 3
 4                                               /s/ Joseph M. Feierabend
                                                    Joseph M. Feierabend
 5
 6
 7
 8                                               ATTESTATION
 9          I, Daniel C. Girard, am the ECF user whose identification and password are being used to file
10   this document. I attest under penalty of perjury that concurrence in this filing has been obtained from
11   counsel listed above.
12
13                                               /s/ Daniel C. Girard
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                      DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 211-1 Filed 03/29/21 Page 4 of 4




 1
                                         CERTIFICATE OF SERVICE
 2
            I hereby certify that on March 29, 2021, I electronically filed the foregoing document using the
 3
     CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4
     CM/ECF system. I also caused copies of the under seal documents to be served via electronic mail on
 5
     counsel of record for Defendant.
 6
 7                                                /s/ Daniel C. Girard
                                                     Daniel C. Girard
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
                     DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
                    PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   Case No. 3:18-cv-04954-CRB
